DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 9/13/22, are acknowledged.
	Claim 1 has been amended.
	Claims 1-2, 5-6, 9-10, 16, 18-19, 23-24, 28-36 are pending.
Claims  9-10, 16, 18-19, 23-24, and  28-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  
Claims 1-2 and 5-6  are under examination.

Upon reconsideration, and in view of Applicant’s arguments, the nonstatutory double patenting rejection is withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pender et al., 2014 (of record, IDS ref. CP), in view of O’Reilly et al., April 2016 (of record, IDS ref. CN), and US 20130280224 and WO96/09830 (of record).
Pender et al. teach a method of treating a patient with multiple sclerosis comprising administering EBV specific CTL to the patient.  Pender et al. teach that the T cells are expanded (i.e. they proliferate) by in vitro stimulation and are reactive to peptides of EBNA1, LMP1, and LMP2 (see page 1542, in particular).  Pender et al. teach that the T cells improve symptoms of multiple sclerosis, and that the effects can be explained by the killing of EBV infected B cells (see page 1543, in particular).
Pender et al. do not teach administration of allogeneic CTL selected from a cell bank.
O’Reilly et al. teach that there are constraints on the use of autologous EBV CTL for therapy, including the time length needed for generating the cells and the immune status of the patient (see page 1165, in particular). O’Reilly teach that adoptive transfer of HLA matched virus specific allogenic T cells can address several of these limitations and improve access to virus specific T cells for therapy (see page 1166, in particular). O’Reilly teach several centers that have established cryopreserved banks of EBV specific T cells lines which have been induced to proliferate to EBV peptides and are characterized as to virus specificity and HLA-type that can be used for treatment (see page 1168 and 1170, in particular). O’Reilly teaches that the allogeneic EBV CD8 T cell are safe in that the virus specificity obtained by culturing the T cells over 28-35 days avoids any deleterious inflammatory effects on graft rejection or induction of GVHD (see Table 2).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of O’Reilly regarding therapy with allogeneic EBV T cells selected from a cell bank, to the EBV T cell therapy method of Pender et al.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because O’Reilly et al. teach that there are constraints on the use of autologous EBV CTL for therapy, including the time length needed for generating the cells and the immune status of the patient. O’Reilly teach that adoptive transfer of HLA matched virus specific allogenic T cells can address several of these limitations and improve access to virus specific T cells for therapy.  Moreover, the ordinary artisan would have a reasonable expectation of success in doing so, since the ‘224 publication teaches that T cells used for adoptive therapy of multiple sclerosis can be autologous, or alternatively, allogeneic T cells can also be used.  Likewise, WO96/09830 teaches the use of allogeneic HLA-mismatched white blood cells, including T cells, as a treatment for multiple sclerosis. 
	Applicant’s arguments filed 9/13/22, have been fully considered, but they are not persuasive.
	Applicant argues that the Examiner’s attempt to remedy the deficiencies of Pender (autologous CTL), by applying the allogeneic methodology of O’Reilly cannot withstand the evidence and understanding of the prior art at the time of filing.  In support of this contention, Applicant cites the Declaration of Dr. O’Reilly filed 4/22/22 and Exhibit B, a subsequent publication by Pender (Pender2).  Applicant notes that the opinions therein must be given due weight. 
The O’Reilly declaration at first points out that the O’Reilly publication cited above discusses the use of allogeneic EBV specific CTLs for treatment of certain systemic disorders, but these are categorically distinct from autoimmune diseases, particularly multiple sclerosis. The declaration states that the O’Reilly publication does not describe, provide motivation, or reasonable expectation of success in using HLA-mismatched allogeneic cells for treating of multiple sclerosis.  
However, the rejection of record is not based on the teachings of O’Reilly alone, and therefore the opinion in the declaration that O’Reilly does not provide motivation or reasonable expectation of success in treating multiple sclerosis is not persuasive. Rather, the rejection is based on a combination of the cited references, including Pender, the ‘224 publication and WO96/09830.  
The declaration further cites the Pender2 reference which states that adoptive transfer of EBV specific CD8 T cells is not without risk, since the T cells could aggravate inflammation and that clinical trials are needed. It is the opinion of Dr. O’Reilly that, researchers in this field shared a concern that introduction of activated immune cells (either autologous, or especially allogeneic) carried a potential for exacerbation of disease, and that there would be no motivation or reasonable expectation of success in  using EBV specific CTLs (particularly allogeneic EBV specific CTLS) for the safe and effective treatment of multiple sclerosis.
	The O’Reilly declaration provides opinions as to the motivation and reasonable expectation of success in using EBV CTL generally (either autologous or allogeneic) in treating  multiple sclerosis.  However, the basis of Applicant’s argument relates to the unsuitability of allogeneic CTL, in particular, as compared to autologous CTL.  The declaration does not provide any reasoning, evidence, or discussion as to why allogeneic CTL would be particularly unsuitable as compared to autologous CTL.
Furthermore, the opinion in the O’Reilly declaration that a skilled person working in this field “would not have been motivated to employ EBV-specific CTLS…for the safe and effective treatment of MS” is not persuasive, since the use of EBV CTLs for multiple sclerosis is expressly taught by the Pender reference above. Thus, the rejection of record does not rely on being motivated to use EBV specific CTL for multiple sclerosis.  
The O’Reilly declaration further opines that introduction of activated immune cells including both autologous EBV CTLs and allogenic EBV CTLs would carry a potential for exacerbation and researchers in the field would not have had a reasonable expectation that this approach would effectively and safely treat multiple sclerosis. 
	Pender cited above in the obviousness rejection specifically teaches the use of autologous EBV specific T cells are safe and effective in a patient with progressive multiple sclerosis.  Essentially, Applicant seeks to establish that Pender itself is non-enabled for treating multiple sclerosis with EBV CTL (irrespective of whether the CTL are autologous or allogeneic).  However, references maybe relied upon for all that they suggest to the ordinary artisan. Pender specifically teaches the use of autologous EBV specific T cells are safe and effective in a patient with progressive multiple sclerosis.  Pender further provides guidance such as using a reduced initial dose of EBV CD8 T cells to avoid any deleterious effects.  Thus, the preponderance of the evidence establishes a reasonable expectation of success in treating multiple sclerosis with EBV CTL as expressly taught by Pender.  The fact that Pender2 acknowledges some risks and suggests clinical trials should be performed does not amount to a teaching away from the treatment method of Pender.  In this regard, it is noted that the teachings of the instant specification are no more detailed than the Pender reference cited the obviousness rejection. In fact, no clinical data of treating any patient with any EBV CTL is disclosed by the instant specification, and only prophetic examples of potential clinical trial protocols are discussed.  
Regarding the argument related to unpredictably of substituting allogenic CTL for autologous CTL, as noted above, the presented evidence in Pender2 and the O’Reilly declaration deals with unpredictably relating to EBV CTL generally, but does not specifically address the issue of  autologous vs. allogenic cells. The O-Reilly reference provides a strong motivation for using allogeneic CTL, and discusses the use of the allogeneic cells in transplant patients, which similar to autoimmune patients, can be characterized by deleterious unwanted activation of the immune system (in transplant patients, unwanted immune activation induces graft rejection, for example).  O’Reilly specifically teaches that the allogeneic EBV CD8 T cell are safe in such patients, in that the virus specificity obtained by culturing the T cells over 28-35 days avoids any deleterious inflammatory effects on graft rejection or induction of GVHD (see Table 2).  Furthermore, both the ‘224 publication and WO96/09830 teach that T cell therapy in multiple sclerosis patients can be performed with either autologous or allogeneic T cells and that allogeneic T cells are suitable for use in multiple sclerosis.  Thus, based on the preponderance of the evidence, the ordinary artisan would have a reasonable expectation of success in substituting the autologous EBV CTL in Pender, with an allogenic EBV CTL, as taught by O’Reilly.
	 Applicant further argues that allogenic stem cell transplantation used in O’Reilly fails to halt demyelination and inflammation of multiple sclerosis, and can induce GVHD, citing Lu and Gratwohl. as further evidence as to the unpredictably on the use of allogenic cells. 
The Lu and Gratwohl references discuss the suitability of autologous or allogeneic hemopoietic stem cell transplant (HSCT) as a treatment for multiple sclerosis.  As an initial matter, it is noted that Lu does teach that allo stem cell transplant has been reported to result in clinical improvement in some multiple sclerosis patients (see page 717, in particular).  Furthermore, while Grathwohl teaches a preference for autologous HSCT, it acknowledges that allogenic HSCT could be considered in multiple sclerosis patients with specific features, such a young patients with no co-morbidities.  Regardless, neither the method of Pender nor the present claims involve stem cell transplantation at all, and therefore the asserted unpredictability in performing an allogeneic stem cell transplant has limited relevance to the claimed invention.   Furthermore, Lu teaches that differences in allo-stem cell transplant as compared to autologous stem cell transplant in multiple sclerosis likely relates to complications of stem cell transplant, especially a GVH reaction (see page 721 in particular). However, the rejection of record establishes that GVH reactions are not a significant concern when performing the claimed method, since O’Reilly teaches that allogeneic EBV CD8 T cell are safe since the virus specificity obtained by culturing the T cells over 28-35 days avoids any deleterious inflammatory effects related to induction of GVHD. 
Finally, the evidence advanced by Applicant must also be weighed against the other evidence of record in the obviousness rejection.  Here, WO 96/09830 specifically teaches that allogenic immune cells can be used for treatment of autoimmune disease, in particular multiple sclerosis, and that the presence of disparate MHC molecules in B and T cell immune cells actually is beneficial in treating autoimmune  (see page 6-7 and 10, in particular).  Likewise, the ‘224 publication teaches that activated T cells can be administered into the brain for treating pathologies associated with neural damage, including multiple sclerosis (see page 2-3, in particular).  The ’224 specifically teaches that the T cells can be autologous, semi-allogenic, or even fully allogenic  (see paragraph 106, in particular). 
Thus, based on the preponderance of the evidence, particularly the teachings of the ‘224 publication and WO96/09830, the ordinary artisan would have a reasonable expectation of success in substituting allogenic EBV CTL for the autologous EBV CTL in Pender.  
Applicant further argues that WO 96/0983 and the ‘224 publication broadly teach many different autoimmune or neurological disease, and provide only prophetic examples.  
It is noted that the teachings of the instant specification are no more detailed than the prior art, in that the instant specification also only provides prophetic examples.  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644